Citation Nr: 1713910	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-39 194	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating for hepatitis C greater than 10 percent prior to February 6, 2013; greater than 20 percent from February 6, 2013, to January 5, 2015; and a compensable rating from January 5, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted entitlement to service connection for hepatitis C, and assigned an initial rating of 10 percent disability rating, effective from August 27, 2007.  

The Veteran provided testimony at an October 2012 hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran chose to proceed at the hearing without the benefit of a representative from The American Legion, the Veterans Service Organization currently representing him before VA.  A transcript of the hearing is associated with the electronic claims file.

The Board remanded the claim in January 2013 for additional development.  Thereafter, in a March 2013 rating decision the Appeals Management Center (AMC) granted a 20 percent disability rating, effective February 6, 2013.  As this decision did not represent a complete grant of the Veteran's claim, the matter remained on appeal.  

In a September 2015 rating decision, the RO decreased the Veteran's disability rating for the hepatitis C to 0 percent (noncompensable), effective January 5, 2015.  
This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1967 to May 1970.

2.  On April 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


